MEMORANDUM OPINION
                                       No. 04-10-00253-CV

                     Matt HORNER, Melissa Staggs, and Silver Horsman, Inc.,
                                        Appellants

                                                v.

                MMR JOINT VENTURES LTD., and CG Encino Commons, LLC,
                           Antonia Citrino and Joseph Geiger,
                                       Appellees

                     From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2008-CVF-001276-D1
                             Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 27, 2010

DISMISSED

           The parties have filed a joint motion, in accordance with Texas Rule of Appellate

Procedure 42.1(a)(2), stating they have resolved the dispute at issue and requesting this court

dismiss this appeal. The motion is granted and the appeal is hereby dismissed. TEX. R. APP. P.

42.1(a)(2).



                                                 PER CURIAM